Citation Nr: 0932382	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a disability manifested by shortness of breath.

2.  Entitlement to service connection for bilateral knee 
pain.

3.  Entitlement to service connection for mechanical low back 
pain.

4.  Entitlement to service connection for bilateral pes 
planus with left claw foot deformity and right hallux valgus 
with bunion.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for broken teeth for 
purposes of treatment.

7.  Entitlement to service connection for broken teeth for 
purposes of compensation.

8.  Entitlement to service connection for residuals of 
radiation exposure.

9.  Entitlement to service connection for residuals of 
asbestos exposure.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to 
March 1997.  By administrative decision in November 2003, the 
RO determined that his period of service from July 1987 to 
January 1992 was considered honorable for VA purposes.  
However, his period of service from January 1992 to March 
1997 was determined to be under conditions other than 
honorable and a bar to VA benefits except for health care 
under Chapter 17, Title 38, U.S. Code.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for shortness of breath 
assigning a 10 percent rating, effective August 1, 2002.  The 
RO denied service connection for tinnitus, broken teeth, 
bilateral pes planus with left claw foot deformity and right 
hallux valgus with bunion, bilateral knee pain, mechanical 
low back pain, residuals of radiation exposure, residuals of 
asbestos exposure, headaches, and bilateral hearing loss.  
 
The Veteran was scheduled for a Board hearing in June 2005 
but did not appear.  He was rescheduled for another Board 
hearing in December 2008, but did not appear for this hearing 
either.

The issues of service connection for bilateral pes planus 
with left claw foot deformity and right hallux valgus with 
bunion and for bilateral knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 2007 written statement, prior to the 
promulgation of a decision on appeal, the Veteran stated that 
he wished to withdraw his service connection claims for 
residuals of radiation exposure, residuals of asbestos 
exposure, headaches, and bilateral hearing loss.

2.  The Veteran's disability manifested by shortness of 
breath is manifested by use of albuterol twice a week and no 
less than Forced Expiratory Volume in one second (FEV-1) of 
71- to 80-percent predicted value, and ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 71 to 80 percent; to the extent that any more 
severe findings were shown they were found to be due to 
technically inadequate data or poor effort on the part of the 
Veteran.

3.  The Veteran meets the criteria for Class I eligibility 
for outpatient dental treatment based on service-connected 
residuals of bilateral mandible fracture rated as 20 percent 
disabling under the Schedule of Ratings for dental and oral 
conditions, 38 C.F.R. § 4.150, Diagnostic Code 9904, malunion 
of mandible; he is thus entitled to dental treatment to the 
extent it is necessary to maintain oral health and 
masticatory function but not based on claimed broken teeth.  

4.  The Veteran does not have broken teeth related to 
inservice trauma.

5.  The record shows an in-service injury to the low back in 
1995, complaints of back pain since the injury, and current 
objective findings of tenderness to palpation and limitation 
of motion of the lumbar spine.

6.  The Veteran's discharge was issued under other than 
honorable conditions for the period from January 1992 to 
March 1997.

7.  The record shows exposure to acoustic trauma in service 
from 1987 to 1992 and an objective diagnosis of recurrent 
tinnitus several years after discharge from creditable 
service.

       
CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal with 
respect to the service connection claims for residuals of 
radiation exposure, residuals of asbestos exposure, 
headaches, and bilateral hearing loss, the Board does not 
have jurisdiction to consider the claims and they are 
dismissed. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for a disability manifested by shortness of breath 
have not been met. 3838 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (2008).

3.  The criteria for entitlement to service connection for 
broken teeth for the purposes of treatment are not met. 38 
U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161(a) (2008).

4.  The criteria for entitlement to service connection for 
broken teeth for the purposes of compensation are not met. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 4.150 (2008).

5.  The criteria for service connection for mechanical low 
back pain are not met for compensation purposes, as the only 
back injury occurred during the Veteran's period of service 
from January 1992 to March 1997, which was determined to be 
under conditions other than honorable. 38 U.S.C.A. §§ 101(2), 
1110, 1131, 5103, 5103A, 5107, 5303 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.12, 3.159, 3.102, 3.303 (2008).

6.  Eligibility for VA medical care and related benefits 
provided by 38 U.S.C. Chapter 17 for treatment of mechanical 
low back pain is warranted. 38 U.S.C.A. §§ 105, 1110, 1131, 
1701-1754 (West 2002 & 2007); 38 C.F.R. §§ 3.1, 3.303, 3.304, 
3.360 (2008).

7.  The criteria for service connection for tinnitus are met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

In March 2007, the Veteran submitted a written statement that 
he wished to withdraw his service connection claims for 
residuals of radiation exposure, residuals of asbestos 
exposure, headaches, and bilateral hearing loss.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  

As the veteran has withdrawn his appeal with respect to the 
above-mentioned issues, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction and the issues of service 
connection for residuals of radiation exposure, residuals of 
asbestos exposure, headaches, and bilateral hearing loss are 
dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice regarding the 
service connection claims and the increased rating claim for 
a disability manifested by shortness of breath in letters 
dated in March 2006, February 2007, and May 2008, subsequent 
to the initial adjudication.  While this notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
supplemental statements of the case dated from October 2006 
to September 2008, following the provision of notice.  The 
Veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), identifying 
all of the elements of the increased rating claim for a 
disability manifested by shortness of breath; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate the claims and the 
relative duties of VA and the claimant to obtain evidence.

The dental claim involves questions of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
dental condition is considered compensable or is otherwise 
eligible for service connection for dental treatment 
purposes.  The appellant has not contended that his broken 
teeth are due to one of the disabilities listed as a 
compensable dental condition.  Although the notice letters 
addressing the claim for broken teeth did not include what 
the dental disabilities are that are eligible for 
compensation, to the extent to which the law and not the 
facts are dispositive in this case, VA's duties to notify are 
not applicable.  See Manning v. Prinicipi, 16 Vet. App. 534, 
542 (2002); Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has 
no effect on appeal limited to interpretation of law).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
presence of any broken teeth and severity of the disability 
manifested by shortness of breath.  The Veteran complained 
that his dental examination was unfair in that the examiner 
reported that he had no impairment due to residuals of 
mandibular fracture.  As this is not a disability on appeal, 
the Veteran's complaints are not relevant to his service 
connection claim for broken teeth.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran's service connection claim for tinnitus has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted below, no conceivable 
prejudice to the Veteran could result from adjudication of 
this issue.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Increased rating 

The RO granted service connection for a disability manifested 
by shortness of breath in January 2004 assigning a 10 percent 
evaluation, effective August 1, 2002.  The Veteran appeals 
this action.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The rating schedule does not include a diagnostic code for 
disability manifested by shortness of breath. Consequently, 
the RO has rated the Veteran's service-connected lung 
disability by analogy to the criteria for rating asthma, 
found in 38 C.F.R. § 4.97, Diagnostic Code 6602.  See 38 
C.F.R. § 4.20.  The Board concurs with the RO's finding.

Diagnostic Code 6602 provides ratings for bronchial asthma.  
Forced Expiratory Volume in one second (FEV-1) of 71- to 80-
percent predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
71 to 80 percent, or; intermittent inhalational or oral 
bronchodilator therapy, is rated 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication, is 
rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, is rated 60 percent disabling. 

FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications, is rated 100 percent disabling.  See 
38 C.F.R. § 4.97.

A December 2003 VA pulmonary function test (PFT) shows an 
FEV-1/FVC ratio of 76 percent.  The impression was 
obstructive pattern, mild impairment, no significant 
bronchodilator response.  Lungs were clear to auscultation.

An October 2005 VA examination report shows PFT findings of 
FEV-1/FVC ratio of 70 percent.  There was a mild obstructive 
pattern with no significant bronchodilator response.  Even 
though this finding would warrant a 30 percent rating under 
Diagnostic Code 6602, a supplementary statement notes that 
the Veteran's effort was only fair; the examiner's 
interpretation was that the Veteran was unable to perform the 
spirometry and that the test was determined to be inadequate 
with no meaningful data.  

A March 2008 VA examination report shows that on PFT 
evaluation, the Veteran demonstrated poor effort with FEV-1 
of 74 percent post-bronchodilator, FVC of 82 percent post-
bronchodilator, and FEV-1/FVC of 69 percent post-
bronchodilator.  This was interpreted as obstructive pattern 
with mild impairment with significant bronchodilator 
response.  He reportedly used albuterol twice a week.  While 
the ratio of FEV-1/FVC response was 69 percent, which would 
fall under the criteria for a 30 percent rating, the examiner 
noted that the Veteran's response was poor and manual 
calculation of FEV-1 of 74 percent post-bronchodilator 
divided by FVC of 82 percent post-bronchodilator would be 90 
percent FEV-1/FVC, which is not enough to warrant a higher 
rating.

None of the medical findings show daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.

The level of impairment associated with the Veteran's 
disability manifested by shortness of breath has been 
relatively stable throughout the appeal period, or at least, 
given the level of effort on the Veteran's part on PFTs, has 
never been worse than what is warranted for a 10 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  An October 2005 VA examination report notes that the 
Veteran goes to school to learn computer information systems 
and does not work.  None of the evidence shows any marked 
interference with employment due to shortness of breath.  The 
medical evidence also does not show any frequent periods of 
hospitalization due to shortness of breath.  The current 
schedular criteria adequately compensate the Veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

The preponderance of the evidence is against the initial 
increased rating claim for a disability manifested by 
shortness of breath; there is no doubt to be resolved; and an 
increased rating is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Broken teeth 

The Veteran contends that he is entitled to service 
connection for broken teeth.  He states that dental work that 
was done in service caused several teeth to break and that he 
often finds pieces of enamel and aluminum filling pieces in 
his food when he eats.  

A veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purposes of receiving VA outpatient 
dental services and treatment, if certain criteria are met. 
38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  A claim for 
service connection is also considered a claim for VA 
outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 
302, 306 (1993).

For purposes of determining service connection of dental 
conditions for treatment purposes, the rating activity should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war. 38 C.F.R. § 3.381(b).

Outpatient dental treatment may be authorized by the Chief of 
Dental Service under the provisions set forth in 38 C.F.R. § 
17.161 if the veteran falls into one of the classes of 
eligibility.

The Veteran meets the criteria for Class I eligibility for 
outpatient dental treatment based on his mandible fractures.  
Service treatment records show the Veteran's jaw was broken 
in November 1988 after being kicked in the face during a 
karate tournament.  He is service-connected for this 
disability under the Schedule of ratings for dental and oral 
conditions, 38 C.F.R. § 4.150, Diagnostic Code 9904, malunion 
of mandible.  He is presently rated as 20 percent disabled 
for residuals of bilateral mandible fracture.

Class I eligibility states that those having a service-
connected compensable dental disability or condition, may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory function.  
There is no time limitation for making application for 
treatment and no restriction as to the number of repeat 
episodes of treatment.  38 C.F.R. § 17.161(a).  As the record 
reflects VA outpatient dental care, it appears that the 
Veteran already is taking advantage of this benefit.

However, if the Veteran is seeking service connection for 
treatment of broken teeth due to service, the record does not 
show broken teeth due to combat or trauma in service, and, 
therefore, he does not meet the criteria for eligibility for 
dental treatment based on the claimed broken teeth.  
38 C.F.R. § 17.161(c) (Class II)

If the Veteran is seeking compensation for his cracked or 
broken teeth, different regulations apply.  Under VA 
regulations, compensation is only available for certain types 
of dental and oral conditions listed under 38 C.F.R. § 4.150, 
such as impairment of the mandible, loss of a portion of the 
ramus, and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of the body of the maxilla or mandible.

The service treatment records do not show that the Veteran 
lost any teeth as a result of his jaw being broken in 
November 1988 or that he lost any teeth due to loss of 
substance of the body of the maxilla or mandible.  A November 
1988 emergency treatment record shows the Veteran was kicked 
in the face during a karate tournament and experienced pain 
and swelling in the right mandible.  He reported malocclusion 
in the jaw and decreased range of motion with no other 
injuries reported.  Objective evaluation confirmed decreased 
range of motion and tenderness in the temporomandibular 
joint.  A November 1988 Report of Medical Board showed that 
on initial examination he was found to have multiple 
mandibular fractures and was promptly referred to oral 
surgery.  Examination in the oral surgery clinic revealed a 
left mandibular angle fracture and a right mandibular body 
fracture.  The Veteran was admitted to the Naval Hospital for 
closed reduction of the above fractures.  Physical 
examination at the time of admission also showed the Veteran 
had a premature posterior molar occlusion and a significant 
step in the occlusal plane between teeth #29 and 31.

A February 1989 service dental record shows the Veteran was 
tender to palpation of fracture site in the left jaw and that 
an occlusion on tooth #19 was not traumatic.  A February 1991 
service dental record shows the Veteran had a failing 
restoration of tooth #18.  A May 1991 service dental record 
shows complaints that "things coming from external site 
upper right side."  On objective evaluation, the Veteran had 
gingivitis and multiple carious lesions.  In August 1991, a 
service dental record shows the Veteran complained of 
"broken tooth."  On objective evaluation, tooth #18 had a 
defective occlusive portion of restoration.  An April 1996 
dental examination noted that the Veteran had very poor oral 
health and excessive plaque.  The assessment was gingivitis. 

After service, a June 2007 VA examination report shows the 
Veteran was missing teeth # 1, 16, 17, and 30.  The examiner 
determined that the loss of teeth was not due to loss of 
substance of the body of the maxilla or mandible.  An October 
2007 VA dental record also shows the Veteran was missing 
teeth #1, 16, 17, and 30.  He also had one or more chipped 
teeth.

As the record shows that the Veteran did not lose or break 
any teeth as a result of his jaw fracture in service and that 
any present broken, cracked or missing teeth are not due to 
loss of substance of the body of the maxilla or mandible, he 
is not entitled to compensation under the rating schedule for 
dental disabilities.  Chipped teeth were first shown in 2007, 
and the record does not show any broken teeth related to 
trauma in service. The reference to a "broken tooth" in 
August 1991 refers only to a defective restoration and does 
not indicate broken teeth due to trauma.  For these reasons, 
service connection for broken teeth for purposes of 
compensation is not warranted.

Back pain

The Veteran seeks service connection for back pain, which he 
relates to rigorous training in the Marine Corps Infantry.  
He also states that he fell in service injuring his back.

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet.App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet.App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet.App. 21, 23 (1991).  
Section 101(2) of the U.S. Code defines a 'veteran' as, inter 
alia, a person 'who was discharged or released [from service] 
under conditions other than dishonorable.' 38 U.S.C.A. § 
101(2).  A claimant receiving a discharge under other than 
honorable conditions may be considered to have been 
discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  An 
other than honorable-conditions discharge accepted to escape 
trial by general court-martial is considered to have been 
issued under dishonorable conditions. See 38 C.F.R. § 
3.12(d)(1).

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 
Vet.App. at 452-53; 38 C.F.R. § 3.12.

An RO administrative decision dated November 2003 held that 
that the Veteran's discharge for the period of service from 
January 1992 to March 1997 was a bar to all benefits, other 
than health care as authorized by 38 U.S.C. Chapter 17, 
because it was issued under dishonorable conditions due to 
the Veteran being absent without leave (AWOL) from July 3, 
1996 to September 21, 1996 and had one instance of cocaine 
possession.  

The service treatment records show that the only injury to 
the back occurred in 1995, which was during the Veteran's 
period of dishonorable service.  There is no other treatment 
or injury in the back during the Veteran's period of 
honorable service.  Therefore, under VA regulations he is 
barred from receiving compensation benefits for any back 
disability resulting from the 1995 injury.  

The bar to compensation benefits, however, does not preclude 
entitlement to healthcare under 38 U.S.C. Chapter 17 for a 
back disability

The laws describing the provision of VA hospital, nursing 
home, domiciliary and medical care for veterans are contained 
in 38 U.S.C.A. §§ 1701 to 1754, or 'Chapter 17.'

The health-care and related benefits authorized by Chapter 17 
shall be provided to certain former service persons with 
administrative discharges under other than honorable 
conditions, for any disability incurred or aggravated during 
active military, naval, or air service in line of duty. 38 
C.F.R. § 3.360(a).  With certain exceptions such benefits are 
furnished for any disability incurred or aggravated during a 
period of service that is terminated by a discharge under 
other than honorable conditions.  However, such benefits may 
not be furnished for any disability incurred or aggravated 
during a period of service terminated by a bad conduct 
discharge or when one of the bars listed in 38 C.F.R. § 
3.12(c) applies. 38 C.F.R. § 3.360(b).  In making 
determinations of health-care eligibility, the same criteria 
will be used as are applicable to determinations of 'service 
incurrence' and 'in line of duty' when there is no character- 
of-discharge bar. 38 C.F.R. § 3.360(c).

Preliminarily, the Board notes that the record reflects the 
Veteran's AWOL status, as discussed in the November 2003 RO 
administrative decision, was reportedly July 3, 1996 to 
September 21, 1996.  The Board observes that this amount of 
lost time does not implicate the particular bar to Chapter 17 
benefits detailed in 38 C.F.R. § 3.360(c) and 38 C.F.R. § 
3.12(c)(6); that bar to Chapter 17 benefits applies only when 
there have been at least 180 days of AWOL status.

The Board also notes that the Veteran is not contesting, for 
the purposes of this appeal, the character of his discharge 
or the associated limitations upon his benefit eligibility.  
Thus, the Board will proceed to consideration of whether the 
back disability is shown to be service connected to warrant 
entitlement to the treatment.  Once again the Board notes 
that, in making these determinations, the same criteria will 
be used as are applicable to determinations of 'service 
incurrence' and 'in line of duty' when there is no character-
of-discharge bar. 38 C.F.R. § 3.360(c).

The service treatment records show the Veteran fell on his 
back in November 1995 and complained of residual back pain 
two days later.  He had no radicular symptoms.  Objective 
evaluation was positive for bilateral lumbar spasms.  The 
assessment was acute low back injury with spasms.  X-ray 
examination showed a normal lumbar spine.  A later November 
1995 service treatment record shows the Veteran complained of 
continued back pain for the past two weeks.  He denied pain 
radiating down to the lower extremities, numbness, weakness, 
or bowel/bladder symptoms.  On objective evaluation, the 
Veteran was tender to palpation over the lumbar paraspinal 
muscles.  The assessment was low back pain.

After service, a December 2003 VA examination report shows 
the Veteran complained of chronic low back pain, which he 
stated began in service.  He stated that he fell about eight 
feet while repelling from a helicopter with a backpack on.  
He landed on his back at that time and the frame from the 
backpack struck his low back.  He complained of daily 
episodes of back pain and took Motrin and Tylenol for the 
pain.

On objective evaluation, there was some tenderness to L4 to 
S1 and slight tenderness over both sacroiliac joints.  The 
Waddell signs were negative.  Range of motion was limited by 
pain.  Flexion was to 60 degrees; extension was less than 10 
degrees; lateral bend on the left was to 10 degrees; and 
lateral bend on the right was to 10 degrees.  The impression 
was chronic mechanical low back pain, which the Veteran 
stated began in service after a fall while repelling down a 
rope.  X-ray examination of the lumbar spine was normal.

The Schedule for rating musculoskeletal disabilities shows 
that normal range of motion in the thoracolumbar spine is 0 
to 30 degrees of extension and 0 to 90 degrees of flexion.  
Normal lateral flexion is 0 to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V.  As noted, the Veteran has less than normal 
motion in his lumbar spine as extension was to less than 10 
degrees and flexion was to 60 degrees; and side bending 
(lateral flexion) was to 10 degrees on each side.

Even though x-ray examination of the lumbar spine is normal, 
the record shows an in-service injury to the lumbar spine in 
1995, complaints of pain in the lumbar spine since that time, 
and current objective findings of tenderness to palpation and 
limitation of motion in the lumbar spine.  Even though the 
examiner only noted that the Veteran stated that his back 
pain was due to the injury in service without making an 
assessment of his own, the examiner also noted that the 
service treatment records were not available for review.  
Resolving all doubt in the Veteran's favor, the record shows 
a present disabling condition in the lumbar spine that is 
related to his injury in service. 

For this reason, eligibility for VA medical care and related 
benefits provided by 38 U.S.C. Chapter 17 for treatment of 
mechanical low back pain is warranted.  38 C.F.R. §§ 3.1, 
3.102, 3.303, 3.304, 3.360.

Tinnitus

The Veteran seeks service connection for tinnitus.  Service 
treatment records are negative for any complaints of 
tinnitus; however, in August 1995, he complained of having a 
hearing deficit.  Service personnel records show the Veteran 
had over nine years of service as a Rifleman and earned, in 
pertinent part, the Kuwait Liberation Medal and Southwest 
Asia Service Medal with two stars.  He participated in Desert 
Shield and Desert Storm in 1990-1991.  Therefore, his 
exposure to acoustic trauma in service prior to 1992 is 
presumed.

After service, a December 2003 VA audiological examination 
report shows the Veteran gave a history of military noise 
exposure from a combination of small arms fire, 50-caliber 
machine guns, mortars, and missile launchers.  He indicated 
that he wore ear protection most of the time and denied non-
military noise exposure.  He gave a five-year history of 
bilateral recurrent tinnitus, which occurred on a daily 
basis.  The examiner's review of the claims file was negative 
for tinnitus but the examiner noted that the service 
treatment records were not present in the claims file.  The 
diagnosis was bilateral recurrent tinnitus, five years' 
duration.  The examiner found that there was no indication 
that tinnitus was incurred while on active duty and that 
therefore it was his opinion that tinnitus was not related to 
military noise exposure.

In spite of the negative medical opinion, the examiner 
diagnosed the Veteran with tinnitus of five years' duration, 
which was several years after the Veteran's discharge from 
his honorable period of service.  As the Veteran had exposure 
to acoustic trauma during his creditable service with no 
history of postservice noise exposure, all doubt is resolved 
in the Veteran's favor and the Board finds that his present 
tinnitus is related to the acoustic trauma in service.  See 
38 C.F.R. § 3.102.  Therefore, service connection for 
tinnitus is warranted.  


ORDER

The appeal with respect to the claim for entitlement to 
service connection for residuals of radiation exposure is 
dismissed.

The appeal with respect to the claim for entitlement to 
service connection for residuals of asbestos exposure is 
dismissed.

The appeal with respect to the claim for entitlement to 
service connection for headaches is dismissed.

The appeal with respect to the claim for entitlement to 
service connection for bilateral hearing loss is dismissed.

Entitlement to an initial evaluation in excess of 10 percent 
for a disability manifested by shortness of breath is denied.

Entitlement to service connection for broken teeth for 
purposes of treatment is denied.

Entitlement to service connection for broken teeth for 
purposes of compensation is denied.

Entitlement to service connection for mechanical low back 
pain is denied for purposes of compensation.

Eligibility for VA medical care and related benefits provided 
by 38 U.S.C. Chapter 17 for treatment of mechanical low back 
pain is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for bilateral pes planus 
with left claw foot deformity and right hallux valgus with 
bunion.

The service treatment records show that pes planus, mild, 
asymptomatic was noted during the Veteran's April 1987 
enlistment examination.   Therefore, the Veteran is not 
considered sound at entry into service and the burden is on 
the Veteran to show that this disability was aggravated in 
service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008).

The service treatment records show the Veteran complained of 
pain in the arch in the right foot times one and half months 
in August 1995.  Standing and physical exertion tended to 
aggravate the right foot.  The assessment was plantar 
fasciitis.

After service, the Veteran stated in September 2002 that he 
had constant pain in his feet due to rigorous training while 
enlisted in the Marine Corp Infantry.  He also complained on 
a December 2003 VA examination report that he had foot pain 
especially in the arches from prolonged marches in service.  
He further mentioned that he had some type of injury to the 
left middle toe and noted that it was curling under.  The 
assessment was bilateral plantar foot pain with pes planus 
and some mild reducible claw toe deformities on the left and 
hallux valgus with bunion deformity on the right.  The 
examiner found that the foot pain was related to long marches 
in the Marine Corps but he did not have access to the service 
treatment records in making this assessment and did not know 
that the pes planus was a preexisting disability.

As the service treatment records note that the Veteran's pes 
planus was only mild and asymptomatic at entry into service, 
the Veteran has stated that he experienced foot pain from 
long marches in service, and service treatment records show a 
diagnosis of plantar fasciitis in August 1995, the 
presumption of aggravation has arisen.  If the presumption of 
aggravation under section 1153 arises, the burden shifts to 
the government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306. 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  

Therefore, a medical opinion is necessary to resolve whether 
the Veteran's preexisting pes planus was aggravated in 
service beyond the natural progress of the condition.

With regard to the Veteran's claim for service connection for 
a bilateral knee disability, the examiner in 2003 did not 
have service medical records but nevertheless rendered an 
impression of bilateral knee pain which began on long 
marches.  His impression did not indicate any pathology of 
the knee and knee pain was apparently attributed to long 
marches based on the Veteran's report of such only.  The 
Board concludes that another examination is required to 
determine whether or not the Veteran has a bilateral knee 
disability and, if so, the etiology or onset of that 
disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether his pre-
existing pes planus disability underwent 
an increase in severity in service beyond 
the natural progress of the disability (1) 
during the period of service from January 
1987 to January 9, 1992 or (2) during the 
period of service from January 1987 to 
March 1997.  (The period from January 9, 
1992 to March 1997 was under other than 
honorable conditions and can support a 
finding of service connection for 
treatment purposes only.)  Both periods 
must be addressed.

All relevant evidence must be considered 
in making this assessment including the 
service treatment records and post-service 
treatment records.  A rationale for all 
opinions must be provided.

2.  .  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology or onset of any knee disability.  
The examiner should express an opinion as 
to whether it is as likely as not (a 50 
percent or greater probability) that any 
knee disorder found had its onset during 
or is attributable to any event during (1) 
the period of honorable service from  
January 1987 to January 9, 1992 or (2) 
during the period of service from January 
1987 to March 1997.  (The period from 
January 9, 1992 to March 1997 was under 
other than honorable conditions and can 
support a finding of service connection 
for treatment purposes only.)  Both 
periods must be addressed.

3.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
either claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


